Citation Nr: 0501129	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-26 562	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



FINDINGS OF FACT

1.  The veteran served on active duty from April 1943 to 
December 1945 and from November 1948 to August 1953.

2.  In December 2004, prior to the promulgation of a decision 
in the appeals, the Board received notification from the 
veteran, through his representative, requesting withdrawal of 
his appeals of the March 2004 rating decision denying service 
connection for bilateral hearing loss disability and 
tinnitus.



CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals concerning 
service connection for bilateral hearing loss disability and 
tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2003).  The representative forwarded to 
the Board, in December 2004, a signed October 2004 statement 
by the veteran indicating that the veteran wants his appeals 
on the matters of service connection for bilateral hearing 
loss disability and tinnitus to be withdrawn.  As there are 
no allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the appeals and they are dismissed.



ORDER

The appeals of the March 2004 rating decision denying service 
connection for bilateral hearing loss disability and tinnitus 
are dismissed.




                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


